Title: From George Washington to Major General Anthony Wayne, 28 September 1779
From: Washington, George
To: Wayne, Anthony


        
          Dear Sir
          Head Quarters [West Point] 28 Sepr 1779.
        
        I do not at present see any objection to your taking the position you mention in yours of this morning, but I cannot undertake to determine fully, untill I have received a Report from Generals Knox and Du portail of their reconnoitering yesterday.
        If you are not engaged tomorrow I shall expect the pleasure of your Company at dinner when we will settle the above. I am with great Regard Dear Sir Your most obt Servt
        
          Go: Washington
        
      